

 
ARGYLE SECURITY, INC.
 
2007 OMNIBUS SECURITIES AND INCENTIVE PLAN
 
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
 
THIS AGREEMENT made as of __________________, 200_, by and between Argyle
Security, Inc., a Delaware corporation (the “Company”), and _________________
(the “Awardee”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Argyle Security, Inc. 2007 Omnibus
Securities and Incentive Plan (the “Plan”) for the benefit of its employees,
nonemployee directors and consultants and the employees, nonemployee directors
and consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
 
1. Definitions.
 
Terms used in this Agreement which are defined in the Plan shall have the same
meanings as set forth in the Plan.
 
2. Award of Restricted Shares.
 
The Committee hereby awards to the Awardee [insert # of shares] Restricted
Shares. All such Restricted Shares shall be subject to the transferability
restrictions and forfeiture provisions contained in Sections 4, 5 and 6, such
restrictions to become effective immediately upon execution of this Agreement by
the parties hereto.
 
3. Stock Certificates.
 
The Awardee hereby acknowledges that [insert #] stock certificates for
 
Restricted Shares are hereby awarded to the Awardee hereunder, each bearing the
following legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Argyle Security, Inc.,
effective as of _______________, 200__. Copies of such Agreement are on file in
the offices of the Secretary, Argyle Security, Inc., 200 Concord Plaza, Suite
700, San Antonio, Texas 78216.

 
 

--------------------------------------------------------------------------------

 
 
4. Vesting.
 
The Restricted Shares shall vest, no longer be subject to Restrictions and
become transferable pursuant to the terms of the Plan pursuant to the following
schedule:
 
Insert Vesting Schedule/Performance Goals
 
5. Termination of Employment.
 
Sections 6.2, 6.4 and 6.5 of the Plan shall control.
 
6. Restriction on Transferability.
 
The Restricted Shares shall not be transferable unless and until (and solely to
the extent) the Awardee satisfies the vesting requirements contained in Section
4.
 
7. Voting and Dividend Rights.
 
The Awardee shall have the voting and dividend rights of a shareholder of Common
Stock with respect to the Restricted Shares; provided, however, that dividends
paid in shares of Common Stock shall be deposited with the Company, together
with a stock power endorsed in blank or other appropriate instrument of transfer
and shall be subject to the same Restrictions as the Restricted Shares.
 
8. Regulation by the Committee.
 
This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee.
 
9. Withholding.
If the Company or an Affiliate shall be required to withhold any amounts in
connection with the Awardee’s Restricted Stock Award by reason of any federal,
state or local tax rules or regulations, the Company or Affiliate shall be
entitled to deduct and withhold such amounts.
 
10. Amendment.
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.
 
11. Plan Terms.
 
The terms of the Plan are hereby incorporated herein by reference.

 
2

--------------------------------------------------------------------------------

 
 
12. Effective Date of Award.
 
The award of each Restricted Share under this Agreement shall be effective as of
the date first written above.
 
13. Awardee Acknowledgment.
 
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.
 
ATTEST:
ARGYLE SECURITY, INC.                            
By: 
                                
        Its:
                                
     
                , Awardee
[Name]

 
 
3

--------------------------------------------------------------------------------

 

 

